MEMORANDUM **
In these consolidated petitions, Rita Mirzakhanyan, a native of Iran and citizen of Armenia, and her husband Saro Isayan, a native and citizen of Armenia, petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing Mirzak-hanyan’s appeal from an immigration judge’s (“IJ”) decision denying Mirzakhan-yan’s applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”) (No. 05-72235), and the BIA’s order dismissing Isayan’s appeal from an IJ’s order denying his motion to reopen (No. 05-75630). We have jurisdiction under 8 U.S.C. § 1252. We grant the petition for review in No. OS-72235, and we deny the petition for review in No. 05-75630.
We conclude that the agency’s adverse credibility decision is not supported by substantial evidence because the inconsistencies found by the IJ do not go to the heart of Mirzakhanyan’s claim that she was persecuted on account of her Pentecostal religion. See Singh v. Gonzales, 439 F.3d 1100, 1105 (9th Cir.2006) (minor inconsistencies that do not go to the heart of the asylum claim generally do not support an adverse credibility finding).
Accordingly, we grant the petition for review and remand to the BIA to determine whether, accepting Mirzakhanyan’s testimony as credible, she is eligible for asylum, withholding of removal, and relief *490under CAT. See generally INS v. Ventura, 537 U.S. 12, 17-18, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (per curiam).
Petitioners do not challenge the BIA’s September 16, 2005 order upholding the IJ’s denial of reopening. See Chebchoub v. INS, 257 F.3d 1038, 1045 (9th Cir.2001) (issues not supported by argument are deemed abandoned).
No. 05-72235: PETITION FOR REVIEW GRANTED; REMANDED.
No. 05-75630: PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.